344 S.E.2d 566 (1986)
CELLU PRODUCTS COMPANY
v.
G.T.E. PRODUCTS CORP., et al.
No. 8525SC1386.
Court of Appeals of North Carolina.
June 17, 1986.
*567 Patrick, Harper and Dixon by Stephen M. Thomas, Hickory, for plaintiff-appellant.
Miller, Johnston, Taylor & Allison by Robert J. Greene, Jr., Charlotte, for defendant Wilkie Const. Co.
Moore, Van Allen, Allen & Thigpen by Daniel G. Clodfelter and Charles E. Johnson, Charlotte, for defendants G.T.E. Products Corp. and Mid-State Elec. Distributors, Inc.
Tate, Young, Morphis, Bach and Farthing by Edwin C. Farthing, Hickory, for defendant George Wade Bolick, d/b/a Bolick Elec. Co.
PARKER, Judge.
The test on a motion for summary judgment is whether the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that a party is entitled to judgment as a matter of law. Gregory v. Perdue, Inc., 47 N.C.App. 655, 267 S.E.2d 584 (1980).
Defendants filed supporting affidavits showing that the initial sale of the Metalarc lamps by G.T.E. to Mid-State, and subsequent sale by Mid-State to Bolick occurred no later than 30 August 1977. Wilkie completed all construction at the plant on or before 30 April 1978. Several replacement lamps were shipped directly from G.T.E. to Bolick during this interval, and Bolick completed installation of the replacement lamps on 7 July 1978.
Based on this evidence, defendants contend that this case is controlled by G.S. 1-50(6) which provides:
No action for the recovery of damages for personal injury, death or damage to property based upon or arising out of any alleged defect or any failure in relation to a product shall be brought more than six years after the date of initial purchase for use or consumption.
Defendants assert that even using the latest possible date, 7 July 1978, as the final date of purchase by plaintiff or any defendants of Metalarc lamps, the action is barred by G.S. 1-50(6) because plaintiff did not file its complaint until 6 November 1984, more than six years later.
On a motion for summary judgment, the moving party has the burden of establishing that there is no genuine issue as to any material fact. Once the moving party has met its burden, the opposing party may not rest on the mere allegations or denials of his pleading. Instead, the opposing party must set forth specific facts showing that there is a genuine issue for trial, either by affidavits or as otherwise provided in G.S. 1A-1, Rule 56. If the opposing party is unable to present the necessary opposing material, he may seek the protection of section (f) of this rule, which gives the trial court discretion to refuse the motion for judgment or order a continuance. Gillis v. Whitley's Discount Auto Sales, 70 N.C. App. 270, 319 S.E.2d 661 (1984).
The record reveals that plaintiff filed no affidavits, depositions or interrogatory answers to controvert any of defendants' affidavits. Apart from its unverified amended complaint, plaintiff offered only its unverified responses to requests for admissions which had been served by G.T.E., Mid-State and Wilkie Construction. The record does reflect that three sets of requests for admissions were filed by plaintiff, but the parties consented to extensions of time for defendants to respond, and the answers were not yet due at the time of hearing on the motion for summary judgment. The mere failure of the nonmoving party to respond with opposing affidavits or depositions does not automatically mean that summary judgment is appropriate, and the moving party must still succeed on the strength of its evidence. Perry v. Aycock, 68 N.C.App. 705, 315 S.E.2d 791 (1984).
Although ordinarily it is error for a court to hear and rule on a motion for summary judgment when discovery procedures, which might lead to the production of evidence relevant to the motion, are still pending, American Travel Corp. v. Central Carolina Bank, 57 N.C.App. 437, 291 S.E.2d 892, disc. rev. denied, 306 N.C. 555, 294 S.E.2d 369 (1982), we note that the *568 information sought by plaintiff is not material to the pertinent dates under the statutes which control the disposition of this case. Thus, plaintiff suffered no prejudice because the court granted the summary judgment motion prior to the completion of discovery. Moreover, the record does not reflect that plaintiff sought the protection provided in G.S. 1A-1, Rule 56(f).
Finally, plaintiff's assertion that "[i]t did not contract to purchase the lamps in question any more than it contracted to purchase nails, timber, plumbing fixtures or roofing shingles," and rather, that it contracted for the construction of an improvement to real estate, must also be rejected for the reason that G.S. 1-50(5) provides a limit of six years "from the later of the specific last act or omission of the defendant giving rise to the cause of action or substantial completion of the improvement."
Wilkie's affidavit stated that construction of the plant was completed on or before 30 April 1978. Even if Wilkie submitted its last application for payment on 20 November 1978, and did not accept final payment until after 19 January 1979, as plaintiff wishes to prove, these dates would not control under G.S. 1-50(5).
Whether a statute of repose has expired is strictly a legal issue, Lamb v. Wedgewood South Corp., 308 N.C. 419, 302 S.E.2d 868 (1983), and where, as here, the pleadings and proof show without contradiction that the statute has expired, then summary judgment may be granted. Colony Hill Condominium I Assoc. v. Colony Co., 70 N.C.App. 390, 320 S.E.2d 273 (1984) disc. rev. denied, 312 N.C. 796, 325 S.E.2d 485 (1985).
Plaintiff's remaining arguments are being presented for the first time on this appeal. Appellate courts can only judicially know what appears of record, Griffin v. Barnes, 242 N.C. 306, 87 S.E.2d 560 (1955), and we will not pass upon questions not presented and ruled upon by the trial court.
The decision of the trial court entering summary judgment in favor of all defendants is
Affirmed.
WELLS and MARTIN, JJ., concur.